EXHIBIT 10.69




FIFTH AMENDMENT TO SERVICE AGREEMENT


BETWEEN


INTEGRAMED AMERICA, INC.


AND


NORTHWEST CENTER FOR INFERTILITY AND REPRODUCTIVE ENDOCRINOLOGY




THIS FIFTH AMENDMENT TO SERVICE AGREEMENT (“Fifth Amendment"), is dated as
of  March 1, 2012 by and between IntegraMed America, Inc., a Delaware
corporation, with its principal place of business at Two Manhattanville Road,
Purchase, New York 10577 (“IntegraMed”) and Northwest Center for Infertility and
Reproductive Endocrinology, a Florida partnership of professional associations
with its principal place of business at 2960 North State Road 7, Suite 300,
Margate, Florida 33063 (“NCIRE”).


RECITALS:


Whereas, IntegraMed and NCIRE are parties to a Service Agreement dated April 26,
2002, as amended (the “Agreement”); and


Whereas, pursuant to a Transfer, Assignment, and Custodian Agreement for Patient
Records, Patient Agreements and Biological Materials, Palmetto Fertility Center,
Inc. and Palmetto Fertility Laboratory, Inc. (collectively “Palmetto”) have
assigned and transferred to NCIRE all patient medical records and biological
materials for the purpose of custody and maintenance, and use in connection with
Michael Graubert, M.D., the sole shareholder of Palmetto (“Dr. Graubert”)
joining NCIRE and continuing to practice medicine solely through NICRE; and


Whereas, pursuant to an Asset Purchase Agreement, dated as of the date first
above written, IntegraMed has purchased certain assets and accounts receivables
from Palmetto; and


Whereas, IntegraMed and NCIRE wish to amend the Agreement, in pertinent part,
providing that IntegraMed’s exclusive right to provide the Services, as defined
in the Agreement, now includes the medical practice Dr. Graubert engaged in
through Palmetto and will continue to engage in through NCIRE and to reflect an
additional right to service fee payment in connection with Dr Graubert joining
NCIRE.

 
 

--------------------------------------------------------------------------------

 



Now Therefore, in consideration of the mutual promises and covenants herein
contained, and as contained in the Agreement, as amended, IntegraMed and NCIRE
agree as follows:


1.           The term “NCIRE” set forth in the Agreement includes Palmetto and
Dr. Graubert, as absorbed by NCIRE from and after the date hereof, based on Dr.
Graubert becoming an employee of NCIRE as of the date hereof and agreeing to
provide Infertility Services exclusively through NCIRE from and after the date
hereof.


2.           NCIRE agrees that in consideration of IntegraMed, among other
things, funding the absorbing of Palmetto by NCIRE, the exclusive right to
service fee, as provided for in the Agreement, is amended to include the
additional amount of $540,000 (“Additional Right to Service Fee”), $500,000 of
which Additional Right to Service Fee shall be paid to or on behalf of Dr.
Graubert in connection with the Personal Responsibility Agreement among
IntegraMed, Dr. Graubert, NCIRE (the “PRA”).


3.           A new Section 9.3 is added to the Agreement as follows:


“9.3           In the event this Agreement is terminated for any reason or is
not renewed, on the termination or expiration date, NCIRE shall repay to
IntegraMed $500,000 of the Additional Right to Service Fee; provided that if Dr.
Graubert makes a payment to IntegraMed as a result of a breach of the PRA, NCIRE
shall be entitled to offset any payment due to IntegraMed as a result of the
termination or non-renewal of this Agreement by the amount of such payment to
IntegraMed by Dr. Graubert.


4.           All other provisions of the Service Agreement, as amended, not in
conflict with this Fifth Amendment remain in full force and effect.


IN WITNESS WHEREOF, the parties have signed this Fifth Amendment as the date
first written above.


IntegraMed America, Inc.


By:________________________________________________
Timothy P. Sheehan, Sr. Vice President & CFO


Northwest Center for Infertility and Reproductive Endocrinology, a Florida
General Partnership
By: Wayne S. Maxson, M.D., P.A., a general partner


By:_________________________________________________
Wayne S. Maxson, M.D., President